Citation Nr: 1759293	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-47 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to April 12, 2006, for the grant of permanent incapacity for self-support for the appellant.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to December 1948.  The Veteran died in 1996.  The appellant is the Veteran's surviving child.  

This matter comes before the Board of Veterans' Appeals on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As a matter of background, this appeal previously came before the Board in July 2016 and April 2017.  On both occasions, the appeal was remanded because the appellant had shown good cause for missing her requested hearing before a Veterans Law Judge.  After the April 2017 remand, the appellant submitted a statement on May 3, 2017, which withdrew her request for a hearing and requested that the appeal be decided at the earliest convenience.  As such, the Board finds that the hearing request has been withdrawn and the matter ripe for decision.

The Board observes that the appellant's sister has also filed an appeal on a separate matter.  That appeal is also ripe for consideration by the Board, but is addressed in a separate decision.  


FINDING OF FACT

The appellant filed a claim for permanent incapacity for self-support on April 12, 2006.  No prior application was filed.


CONCLUSION OF LAW

The criteria for an effective date for the grant of permanent incapacity for self-support prior to April 12, 2006, have not been met.  See 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.115, 3.400 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in June 2006.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's complete claims file, the appellant's claim for death and indemnity compensation benefits, the appellant's medical and Social Security Administration (SSA) records, and statements appellant.  The appellant has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Earlier Effective Date

The appellant is the Veteran's surviving daughter.  In a January 2008 rating decision, the appellant was granted permanent incapacity for self-support, effective April 12, 2006.  She asserts that she should be granted an effective date in the 1970s, because has been incapacitation since childhood.  After careful review, the Board finds that the claim should be denied.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

A claim is a written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2017).  The intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A complete claim is required for all types of claims, and will generally be considered filed as of the date it was received by VA.  38 C.F.R. §3.155(d) (2017).  A claim may be filed by either the appellant, or his or her duly appointed representative.   38 C.F.R. §3.155(a-b).

The appellant filed a claim for death and indemnity compensation, which the RO interpreted to include a claim for permanent incapacity for self-support, on April 12, 2006 (in fact, a second stamp on the document indicates that it may have been received on April 17, 2006, however, the Board will give the appellant the benefit of the doubt and presume it was received on the 12th).  (See VBMS, VA 21-534, Application for Benefits, 6/12/2006).  The Board has reviewed the entire record, but found no evidence that the appellant filed any claim for benefits prior to that date.  While the Board is certainly sympathetic to the appellant's claim, and acknowledges that the appellant has been disabled since prior to her 18th birthday (indeed, that fact is conceded based on the grant of permanent incapacity), that the appellant became disabled prior to filing her claim for permanent incapacity does not entitle her to an earlier effective date for her grant.  In this case, her eligibility technically dates to prior to her 18th birthday; however, statutory guidance states that the effective date will be the latter of the date of eligibility or the date of the claim.  In this case, the claim was not filed until April 12, 2006.  As such, that is the earliest possible effective date for the grant of permanent incapacity for self-support.  

In sum, the Board finds that the criteria for an effective date prior to April 12, 2006, for the grant of permanent incapacity for self-support, have not been met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017). 	


ORDER

An effective date prior to April 12, 2006, for the grant of permanent incapacity for self-support is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


